      Case 3:18-cv-00522-HSO-JCG Document 37 Filed 05/06/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION


 DIAMONTE DERON SCOTT                         §                         PLAINTIFF
                                              §
                                              §
 v.                                           §     Civil No. 3:18cv522-HSO-JCG
                                              §
                                              §
 SHERIFF BILLY SOLLIE                         §                       DEFENDANT




    ORDER ADOPTING MAGISTRATE JUDGE’S [35] REPORT AND
  RECOMMENDATION AND DISMISSING CASE WITHOUT PREJUDICE

      This matter comes before the Court on the Report and Recommendation [35]

of United States Magistrate Judge John C. Gargiulo, entered in this case on April 6,

2020. Based upon the Magistrate Judge’s review of the pleadings and relevant

legal authority, he recommended that this case be dismissed pursuant to Federal

Rule of Civil Procedure 41(b) for Plaintiff’s failure to prosecute and to abide by the

Court’s Orders. R. & R. [35] at 2-3. Plaintiff has not objected to the Report and

Recommendation [35]. For the reasons that follow, the Court finds that the Report

and Recommendation [35] should adopted in its entirety as the finding of this Court

and that this case should be dismissed without prejudice.

                                 I. BACKGROUND

      On June 18, 2018, Plaintiff Diamonte Deron Scott (“Plaintiff”) filed a pro se

Petition for Writ of Habeas Corpus in this Court in civil action number 3:18-cv-

00402-HTW-JCG. The Court severed from that case claims Plaintiff was also
       Case 3:18-cv-00522-HSO-JCG Document 37 Filed 05/06/20 Page 2 of 5




raising pursuant to 42 U.S.C. § 1983 into this new, separate case. See Order [1] at

1-2.

       On August 14, 2018, Plaintiff filed a new Complaint in this case, which

asserts claims pursuant to 42 U.S.C. § 1983 against Defendant Sheriff Billy Sollie

(“Defendant”) arising out of Plaintiff’s incarceration at the Lauderdale County

Detention Facility. See Compl. [8] at 1-4. On October 22, 2018, Plaintiff informed

the Court that he had been moved to the Madison County Detention Center, and his

address of record was updated by the Clerk of Court. See Letter [14] at 1.

Plaintiff is proceeding in forma pauperis.

       On January 2, 2019, the Magistrate Judge entered an Order [26] Setting

Omnibus Hearing for March 10, 2020. See Order [26] at 1-2. The Order [26] was

mailed to Plaintiff at his address of record, but the envelope containing the Order

[26] was returned to the Court as “REFUSED” and “UNABLE TO FORWARD.”

Envelope [28] at 1.

       As a result of the returned envelope, on January 28, 2020, the Court canceled

the hearing, see Order [29] at 1, and entered an Order [30] to Show Cause, see Order

[30] at 1-2. The Magistrate Judge directed Plaintiff to file a response on or before

February 26, 2020, that provided his current address and showed cause why this

case should not be dismissed for failure to prosecute and abide by the Court’s

Orders. See id. at 2. Envelopes containing the Order [29] cancelling the omnibus

hearing and the Order [30] to Show Cause were again returned to the Court. See

Envelope [32] at 1; Envelope [31] at 1.


                                             2
     Case 3:18-cv-00522-HSO-JCG Document 37 Filed 05/06/20 Page 3 of 5




      On March 3, 2020, the Magistrate Judge entered a Second Order [33] to Show

Cause. See Order [33] at 1-2. The Order required that, on or before March 27,

2020, Plaintiff file a response that provided his current address and showed cause

why this case should not be dismissed for failure to prosecute and abide by the

Court’s Orders. See id. at 2. This Order was mailed to the last address submitted

by Plaintiff to the Court. The envelope containing the Magistrate Judge’s Second

Order [33] to Show Cause was returned to the Court marked “ATTEMPTED –

UNKNOWN” and “UNABLE TO FORWARD.” See Envelope [34] at 1.

      On April 6, 2020, the Magistrate Judge entered a Report and

Recommendation [35] finding that this case should be dismissed pursuant to

Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure to prosecute and to abide

by the Court’s Orders. R. & R. [35] at 2-3. The Magistrate Judge noted the clear

record of delay and contumacious conduct by Plaintiff, and determined that lesser

sanctions than dismissal would not prompt diligent prosecution. See id.

      Any objection to the Magistrate Judge’s Report and Recommendation [35]

was due within fourteen (14) days of service. L.U. Civ. R. 72(a)(3). To date,

Plaintiff has not filed any objection to the Magistrate Judge’s Report and

Recommendation [35], and the time for doing so has passed.

                                  II. DISCUSSION

      Where no party has objected to the Magistrate Judge’s Report and

Recommendation, the Court need not conduct a de novo review of it.      28 U.S.C. §

636(b)(1) (“a judge of the court shall make a de novo determination of those portions


                                           3
      Case 3:18-cv-00522-HSO-JCG Document 37 Filed 05/06/20 Page 4 of 5




of the report or specified proposed findings and recommendations to which objection

is made”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. The Court will adopt the Magistrate Judge’s Report

and Recommendation [35] as the opinion of this Court, and this civil action will be

dismissed without prejudice for Plaintiff’s failure to prosecute and to abide by the

Court’s Orders.

      Even under a de novo review, the result would not change. This Court has

the authority to dismiss an action for a plaintiff’s failure to prosecute under Federal

Rule of Civil Procedure 41(b) and under its inherent authority to dismiss the action

sua sponte. See Link v. Wabash Railroad, 370 U.S. 626, 630-31 (1962);

McCullough v Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). The Court must be

able to clear its calendar of cases that remain dormant because of the inaction or

dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases.   Such a sanction is necessary in order to prevent

undue delays in the disposition of pending cases and to avoid congestion in the

calendar of the Court. See Link, 370 U.S. at 629-30.

      Plaintiff was warned numerous times that failure to abide by the Court’s

Orders or to advise the Court of a change of address would be deemed a purposeful


                                           4
      Case 3:18-cv-00522-HSO-JCG Document 37 Filed 05/06/20 Page 5 of 5




delay and contumacious act that may result in the dismissal of his case. See, e.g.,

Order [26] at 2; Order [13] at 1; Order [12] at 1; Order [11] at 2; Order [9] at 2;

Order [7] at 1; Order [5] at 1. Plaintiff’s inaction represents a clear record of delay

or contumacious conduct, and it is apparent to the Court that Plaintiff no longer

wishes to pursue this case.   Dismissal is warranted.

                                 III.   CONCLUSION

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [35] of United States Magistrate Judge John C. Gargiulo, entered

in this case on April 6, 2020, is ADOPTED in its entirety as the finding of this

Court.

         IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure to prosecute and to

abide by the Court’s Orders. A separate final judgment will be entered pursuant to

Federal Rule of Civil Procedure 58.

         SO ORDERED AND ADJUDGED, this the 6th day of May, 2020.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                            5
